DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 11/27/19 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-9, and 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. (8634980), in view of Huang et al.
(US 2010/0023223 Al), and Binion et al. (US 2015/0112543 Al).
As per claim 1, Urmson et al. disclose a method for controlling a vehicle, said method comprising: providing a forward viewing camera at a location of the equipped vehicle, the forward viewing camera configured to view forward through the windshield in the direction of forward travel of the equipped vehicle (see at least column 2, lines 13-43; columns 4-5, lines 26-24, disclose the radar detection 
Continuing in claim 1, Urmson et al. disclose providing a control at the equipped vehicle; wherein the control comprises electronic circuitry, wherein the electronic circuitry comprises an image processor (see at least column 7, lines 58-67 disclose computer generated images of the vehicle’s surroundings); wherein the control, when operating in a driving assist mode, controls driving of the equipped vehicle by controlling (i) acceleration of the equipped vehicle, (ii) braking of the equipped vehicle and (iii) steering of the equipped vehicle (see at least the 
Urmson et al. do not explicitly disclose width of the lane, and road curvature. However, Urmson et al. disclose image of the lane (see at least column 6, lines 35-40; and column 7, lines 1-57).  In addition, to modify for the teach of 
Continuing in claim 1, Urmson et al. disclose identifying to the control the driver present in the equipped vehicle and capable of operating the equipped vehicle (see at least the abstract; and columns 9-10, lines 49-20 disclose user identification data and operation of the vehicle is controlled in the autonomous mode based on the identification of the user in the driver’s seat); when the control is not operating in the driving assist mode and the identified driver is operating the equipped vehicle, determining driving conditions while the equipped vehicle is 
when the control is not operating in the driving assist mode and the identified driver is operating the equipped vehicle, and responsive at least in part to processing by the image processor of image data captured by the forward viewing 
	As per claim 2, Urmson et al. disclose overriding the driving assist mode comprises the driver manually accelerating (see at least columns 8-9, lines 47-17 disclose the driver may take control of the vehicle from the computer system by turning the steering wheel, or pressing the acceleration or deceleration pedals).
	As per claim 4, Urmson et al. disclose identifying the driver is based at least in part on a seat position of the driver seat when the driver is seated in the driver seat and has selected the seat position stored in a memory seat module of the equipped vehicle (see at least column 12, lines 45-65).
	As per claim 5, Urmson et al. disclose when the control is operating in the driving assist mode and the identified driver present in the equipped vehicle is not 
As per claims 6-7, Urmson et al. disclose creating the personalized parameter set for the identified driver present in the equipped vehicle comprises creating the personalized parameter set for the identified driver present in the equipped vehicle by learning, while the identified driver is driving the equipped vehicle, at least one parameter indicative of the identified driver’s preference for operation of or use of at least one accessory or system of the equipped vehicle; and while the identified driver is driving the equipped vehicle, learning at least one parameter of the personalized parameter set in accordance with information that has been provided to the control pertaining to operation by the identified driver of the equipped vehicle while the equipped vehicle was driven by the identified driver (see at least columns 1-2, lines 44-12; columns 9-10, lines 49-20; and columns 10-11, lines 47-25).


As per claim 9, Urmson et al. do not disclose how rapidly the equipped vehicle, when driven by the identified driver, accelerates if a preceding vehicle changes lane and is no longer in the lane along which the equipped vehicle is traveling, (ii) how aggressively the equipped vehicle, when driven by the identified driver, decelerates after a cut-in by another vehicle into the lane along which the equipped vehicle is traveling, and (iii) how the speed of the equipped vehicle, when driven by the identified driver, is adjusted responsive to approach of the equipped vehicle to road curves ahead of the equipped vehicle.   However, Huang et al. disclose the created personalized parameter set for the identified driver present in the equipped vehicle comprises at least one parameter selected from the group consisting of (i) how rapidly the equipped vehicle, when driven by the identified driver, accelerates if a preceding vehicle changes lane and is no longer in the lane along which the equipped vehicle is traveling, (ii) how aggressively the equipped vehicle, when driven by the identified driver, decelerates after a cut-in by another vehicle into the lane along which the equipped vehicle is traveling, and 
As per claim 17, Urmson et al. disclose a method for controlling a vehicle, said method comprising: providing a forward viewing camera at a location of the equipped vehicle, the forward viewing camera configured to view forward through the windshield in the direction of forward travel of the equipped vehicle (see at least column 2, lines 13-43; columns 4-5, lines 26-24, disclose the radar detection units may be located on the front and back of the car as well as on either side of the front bumper, and variety of cameras may be mounted on the car so that the parallax from the different images may be used to compute distance to various objects which are captured by two or more cameras; and column 10, lines 5-28). Urmson et al. do not explicitly disclose the forward viewing image sensor at an in-
Continuing in claim 17, Urmson et al. disclose providing a control at the equipped vehicle; wherein the control comprises electronic circuitry, wherein the electronic circuitry comprises an image processor (see at least column 7, lines 58-67 disclose computer generated images of the vehicle’s surroundings); wherein the control, when operating in a driving assist mode, controls driving of the equipped vehicle by controlling (i) acceleration of the equipped vehicle, (ii) braking of the equipped vehicle and (iii) steering of the equipped vehicle (see at least the abstract; column 2, lines 20-44; and columns 4-5, lines 26-24, all disclose control the vehicle in an autonomous mode, control the vehicle accelerate, decelerate, change direction, and cruise control system); wherein, when the control is not operating in the driving assist mode, a driver present in the equipped vehicle controls driving of the equipped vehicle by operating (i) an accelerator of the 
Urmson et al. do not explicitly disclose width of the lane, and road curvature. However, Urmson et al. disclose image of the lane (see at least column 6, lines 35-40; and column 7, lines 1-57).  In addition, to modify for the teach of Urmson et al., a second reference to Huang et al. disclose determining, at least in part via processing by the image processor of image data captured by the forward viewing camera, width of a lane of a road along which the equipped vehicle is traveling; (see at least [0068-0073], and [0083-0084], disclose current road geometry, number of lanes and width of the lane);determining, at least in part via 
Continuing in claim 17, Urmson et al. disclose identifying to the control the driver present in the equipped vehicle and capable of operating the equipped vehicle (see at least the abstract; and columns 9-10, lines 49-20 disclose user identification data and operation of the vehicle is controlled in the autonomous mode based on the identification of the user in the driver’s seat); identifying the driver is based at least in part on a seat position of the driver seat when the driver is seated in the driver seat and has selected the seat position stored in a memory seat module of the equipped vehicle (see at least column 12, lines 45-65); when the control is not operating in the driving assist mode and the identified driver is operating the equipped vehicle, determining driving conditions while the equipped vehicle is driven by the identified driver (see at least column 7, lines 32-67, disclose when the vehicle is a non-autonomous mode, detect and store map 
As per claim 18, Urmson et al. disclose creating the personalized parameter set for the identified driver present in the equipped vehicle comprises creating the personalized parameter set for the identified driver present in the equipped vehicle by learning, while the identified driver is driving the equipped vehicle, at least one parameter indicative of the identified driver’s preference for operation of or use of at least one accessory or system of the equipped vehicle (see at least columns 1-2, lines 44-12; columns 9-10, lines 49-20; and columns 10-11, lines 47-25).
As per claim 19, Urmson et al. disclose wherein the control, when operating in the driving assist mode, provides at least one of (i) adaptive cruise control for the equipped vehicle, (ii) lane keep assist for the equipped vehicle and (iii) lane 
As per claim 20, Urmson et al. do not disclose how rapidly the equipped vehicle, when driven by the identified driver, accelerates if a preceding vehicle changes lane and is no longer in the lane along which the equipped vehicle is traveling, (ii) how aggressively the equipped vehicle, when driven by the identified driver, decelerates after a cut-in by another vehicle into the lane along which the equipped vehicle is traveling, and (iii) how the speed of the equipped vehicle, when driven by the identified driver, is adjusted responsive to approach of the equipped vehicle to road curves ahead of the equipped vehicle.   However, Huang et al. disclose the created personalized parameter set for the identified driver present in the equipped vehicle comprises at least one parameter selected from the group consisting of (i) how rapidly the equipped vehicle, when driven by the identified driver, accelerates if a preceding vehicle changes lane and is no longer in the lane along which the equipped vehicle is traveling, (ii) how aggressively the equipped vehicle, when driven by the identified driver, decelerates after a cut-in by another vehicle into the lane along which the equipped vehicle is traveling, and (iii) how the speed of the equipped vehicle, when driven by the identified driver, is adjusted responsive to approach of the equipped vehicle to road curves ahead of the equipped vehicle (see at least [0131-0136] disclose how the vehicle decelerates .
4.	Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. (8634980), Huang et al.(US 2010/0023223 Al), and Binion et al. (US 2015/0112543 Al), as applied to claim 1 above, and further in view of Nilsson (US 2010/0191421 A1).
	As per claim 3, Urmson et al. do not disclose lane departure alert.  However, Nilsson discloses when the control is not operating in the driving assist mode, the control is operable to generate a lane departure alert responsive to determination that the vehicle is moving toward a lane marker on the road along which the equipped vehicle is traveling, and wherein, when the control is not operating in the driving assist mode, the control adjusts a threshold level at which the lane departure alert is generated as the vehicle moves towards the lane marker or out of the lane in which the vehicle is traveling in accordance with the personalized parameter set for the identified driver present in the equipped vehicle (see at least .
5.	Claims 10-16, are rejected under 35 U.S.C. 103 as being unpatentable over Urmson et al. (8634980) in view of Huang et al.(US 2010/0023223 Al), Binion et al. (US 2015/0112543 Al), and Nilsson (US 2010/0191421 A1).
As per claim 10, Urmson et al. disclose a method for controlling a vehicle, said method comprising: providing a forward viewing camera at a location of the equipped vehicle, the forward viewing camera configured to view forward through the windshield in the direction of forward travel of the equipped vehicle (see at least column 2, lines 13-43; columns 4-5, lines 26-24, disclose the radar detection units may be located on the front and back of the car as well as on either side of the front bumper, and variety of cameras may be mounted on the car so that the parallax from the different images may be used to compute distance to various objects which are captured by two or more cameras; and column 10, lines 5-28). Urmson et al. do not explicitly disclose the forward viewing image sensor at an in-cabin side of a windshield of the vehicle.  However, Binion et al. disclose the 
Continuing in claim 10, Urmson et al. disclose providing a control at the equipped vehicle; wherein the control comprises electronic circuitry, wherein the electronic circuitry comprises an image processor (see at least column 7, lines 58-67 disclose computer generated images of the vehicle’s surroundings); wherein the control, when operating in a driving assist mode, controls driving of the equipped vehicle by controlling (i) acceleration of the equipped vehicle, (ii) braking of the equipped vehicle and (iii) steering of the equipped vehicle (see at least the abstract; column 2, lines 20-44; and columns 4-5, lines 26-24, all disclose control the vehicle in an autonomous mode, control the vehicle accelerate, decelerate, change direction, and cruise control system); wherein, when the control is not operating in the driving assist mode, a driver present in the equipped vehicle controls driving of the equipped vehicle by operating (i) an accelerator of the equipped vehicle, (ii) a brake system of the equipped vehicle and (iii) steering of 
Urmson et al. do not explicitly disclose width of the lane, and road curvature. However, Urmson et al. disclose image of the lane (see at least column 6, lines 35-40; and column 7, lines 1-57).  In addition, to modify for the teach of Urmson et al., a second reference to Huang et al. disclose determining, at least in part via processing by the image processor of image data captured by the forward viewing camera, width of a lane of a road along which the equipped vehicle is traveling; (see at least [0068-0073], and [0083-0084], disclose current road geometry, number of lanes and width of the lane);determining, at least in part via processing by the image processor of image data captured by the forward viewing 
Continuing in claim 10, Urmson et al. disclose identifying to the control the driver present in the equipped vehicle and capable of operating the equipped vehicle (see at least the abstract; and columns 9-10, lines 49-20 disclose user identification data and operation of the vehicle is controlled in the autonomous mode based on the identification of the user in the driver’s seat); when the control is not operating in the driving assist mode and the identified driver is operating the equipped vehicle, determining driving conditions while the equipped vehicle is driven by the identified driver (see at least column 7, lines 32-67, disclose when the vehicle is a non-autonomous mode, detect and store map information, such as the location of roadways, lane lines, intersection, traffic signals, a new traffic pattern at an intersection, etc.; also column 10, lines 21-61 disclose a machine learning system to derive various driver preferences and generate driver’s specific pattern, when the control is not operating in the autonomous mode); when the 
when the control is not operating in the driving assist mode and the identified driver is operating the equipped vehicle, and responsive at least in part to processing by the image processor of image data captured by the forward viewing camera, creating a personalized parameter set for the identified driver present in the equipped vehicle based on how the identified driver controls driving of the equipped vehicle during the determined driving conditions (see at least columns 10-11, lines 21-44, disclose a machine learning system to derive various driver preferences and generate driver’s specific pattern, when the control is not operating in the autonomous mode); wherein the created personalized parameter set for the 
Urmson et al. do not disclose lane departure alert.  However, Nilsson discloses when the control is not operating in the driving assist mode, the control is operable to generate a lane departure alert responsive to determination that the vehicle is moving toward a lane marker on the road along which the equipped vehicle is 
It would have been obvious before the effective filing date of the claimed invention pertains to modify the teach of Urmson et al. by combining the forward viewing image sensor is disposed at a windshield of the vehicle for viewing environment in front of the vehicle.  Also, it would have been obvious before the effective filing date of the claimed invention pertains to modify the teach of Urmson et al. by combining width of the lane for accurately controlling vehicle in different road situation, and combining road curvature for recognizing road characteristic in which the vehicle is travelling, in order for appropriately to control the vehicle maneuver safely.

	As per claim 12, Urmson et al. disclose when the control is operating in the driving assist mode and the identified driver present in the equipped vehicle is not operating the equipped vehicle, controlling the equipped vehicle comprises controlling the equipped vehicle in accordance with information that has been 
As per claims 13-14, Urmson et al. disclose creating the personalized parameter set for the identified driver present in the equipped vehicle comprises creating the personalized parameter set for the identified driver present in the equipped vehicle by learning, while the identified driver is driving the equipped vehicle, at least one parameter indicative of the identified driver’s preference for operation of or use of at least one accessory or system of the equipped vehicle; and while the identified driver is driving the equipped vehicle, learning at least one parameter of the personalized parameter set in accordance with information that has been provided to the control pertaining to operation by the identified driver of the equipped vehicle while the equipped vehicle was driven by the identified driver (see at least columns 1-2, lines 44-12; columns 9-10, lines 49-20; and columns 10-11, lines 47-25).
As per claim 15, Urmson et al. disclose wherein the control, when operating in the driving assist mode, provides at least one of (i) adaptive cruise control for the equipped vehicle, (ii) lane keep assist for the equipped vehicle and (iii) lane 
As per claim 16, Urmson et al. do not disclose how rapidly the equipped vehicle, when driven by the identified driver, accelerates if a preceding vehicle changes lane and is no longer in the lane along which the equipped vehicle is traveling, (ii) how aggressively the equipped vehicle, when driven by the identified driver, decelerates after a cut-in by another vehicle into the lane along which the equipped vehicle is traveling, and (iii) how the speed of the equipped vehicle, when driven by the identified driver, is adjusted responsive to approach of the equipped vehicle to road curves ahead of the equipped vehicle.   However, Huang et al. disclose the created personalized parameter set for the identified driver present in the equipped vehicle comprises at least one parameter selected from the group consisting of (i) how rapidly the equipped vehicle, when driven by the identified driver, accelerates if a preceding vehicle changes lane and is no longer in the lane along which the equipped vehicle is traveling, (ii) how aggressively the equipped vehicle, when driven by the identified driver, decelerates after a cut-in by another vehicle into the lane along which the equipped vehicle is traveling, and (iii) how the speed of the equipped vehicle, when driven by the identified driver, is adjusted responsive to approach of the equipped vehicle to road curves ahead of the equipped vehicle (see at least [0131-0136] disclose how the vehicle decelerates .
					Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Naboulsi (US 2017/0305349 A1)
	. Scofield et al. (US 2017/0032673 A1)
	. Ko (US 2015/0166059 A1)

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/          Primary Examiner, Art Unit 3664